Fairfield App. No. 99CA24. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed October 25,1999, at page 2:
“Is the odor of burnt-marijuana, alone, sufficient to provide probable cause to search a defendant’s motor vehicle?”
F.E. Sweeney and Cook, JJ., dissent.
Sua sponte, cause consolidated with 99-1855, State v. Moore, Fairfield App. No. 99CA24.
The conflict cases are State v. Younts (1993), 92 Ohio App.3d 708, 637 N.E.2d 64; and State v. Haynes (July 19, 1996), Portage App. No. 95-P-0007, unreported, 1996 WL 649167.